


Exhibit 10.1

 

AIRCRAFT DRY LEASE

 

THIS AIRCRAFT DRY LEASE (this “Lease”) is made and entered into as of
September 23, 2014, by and among Moelis & Company Manager LLC (“Lessor”), a
Delaware limited liability company, on the one hand, and Kenneth D. Moelis
(“Mr. Moelis”), a citizen of the United States and a resident of the State of
California, Moelis & Company Group LP (“Group LP”), a Delaware limited
partnership, and Moelis Asset Management LP (“Management LP”), a Delaware
limited partnership, on the other.  Mr. Moelis, Group LP, and Management LP are
hereinafter also individually referred to as “Lessee” and collectively as
“Lessees”.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to an Aircraft Purchase Agreement, dated as of June 26, 2014
(the “Purchase Agreement”), Lessor purchased the aircraft set forth on Schedule
1 ( the “Aircraft”); and

 

WHEREAS, Lessor desires to lease the Aircraft to Lessees and Lessees desire to
lease the Aircraft from Lessor commencing on the date of the actual delivery of
the Aircraft outfitted and completed in accordance with the Specification (as
such term is defined in the Purchase Agreement) by the Manufacturer (as defined
in Schedule 1) to Lessor (currently scheduled for September 30, 2014) and the
concurrent acceptance of the Aircraft by Lessees for lease hereunder as
evidenced by the execution and delivery of the Aircraft Delivery and Acceptance
Receipt pursuant to Section 5 (the “Delivery Date”), subject to the terms and
conditions of this Lease.

 

NOW THEREFORE, for and in consideration of the foregoing recitals, the mutual
promises, covenants, agreements, representations and warranties contained in
this Lease, the parties agree as follows:

 

1.                                      Lease of the Aircraft.  Subject to the
terms and conditions contained herein, Lessor agrees to lease the Aircraft to
Lessees and Lessees agree to lease the Aircraft from Lessor, for the Lease Term
(as defined in Section 2).

 

2.                                      Term.  The term of this Lease (the
“Lease Term”) shall commence on the Delivery Date and end on December 31, 2019,
unless otherwise extended by exercise of each Renewal Option (as defined under
Section 22) by Lessees or cancelled or terminated pursuant to Section 24.

 

3.                                      Operating Base.  Lessor and Lessees
acknowledge and accept that the operating base of the Aircraft shall be Van Nuys
Airport (KVNY), Van Nuys, California (“Operating Base”).

 

4.                                      Delivery to Lessees.  Lessor or its
designated representative shall deliver to Lessees or to their designated
representative(s), on the Delivery Date, the Aircraft at Bradley International
Airport (KBDL), Windsor Locks, Connecticut or such other location within the
continental United States as Lessor and Lessees may agree to in writing.

 

--------------------------------------------------------------------------------


 

5.                                      Lessees’ Inspection and Acknowledgement
of Delivery.  On the Delivery Date, Lessees, through their designated
representative(s), shall inspect the Aircraft, and shall note their acceptance
of the Aircraft and any discrepancies or exceptions on the Aircraft Delivery and
Acceptance Receipt substantially in the form of Exhibit “A” attached hereto.

 

6.                                      Redelivery to Lessor.  On the
Termination Date, Lessees, at their own expense, shall make the Aircraft
available for inspection by Lessor or its designated agent and shall redeliver
to Lessor the Aircraft and all applicable records, including but not limited to
log books, manuals, maintenance and inspection reports, programs, computer
printouts and data, and all inspection, modification and overhaul records
required to be maintained with respect to the Aircraft, at Bradley International
Airport (KBDL), Windsor Locks, Connecticut on or such other location in the
continental United States as Lessor and Lessees may agree to in writing. 
Lessees shall return the Aircraft to Lessor in a flight ready status, in
compliance with all the requirements set forth under Section 11(a) through
(e) and in the same condition as received, normal wear and tear excepted.  Upon
redelivery, each fuel tank shall contain approximately the same quantity of fuel
as was contained in the fuel tanks when the Aircraft was delivered to Lessees
(or, in the case of differences in such quantity, an appropriate adjustment will
be made by payment at the then current fair market price of fuel).

 

7.                                      Lessor’s Inspection and Acknowledgment
of Redelivery.  Lessor or its designated representative shall inspect the
Aircraft and shall acknowledge redelivery of the Aircraft in the condition
required under this Lease by executing the Aircraft Redelivery and Acceptance
Receipt, substantially in the form of Exhibit “B” attached hereto, subject to
any discrepancies or exceptions noted therein.

 

8.                                      Rent.  Lessees shall pay to Lessor for
the use of the Aircraft, a fixed monthly rental (individually “Fixed Rental,”
collectively “Fixed Rentals”) in the amount set forth in Exhibit “C” attached
hereto, payable in advance on the first day of each and every month (“Rental
Payment Date”), except that if the Delivery Date does not take place on
September 30, 2014, solely for the period from and including the Delivery Date
through the end of the month of the Delivery Date (the “Interim Period”), Lessor
agrees that Lessees shall pay to Lessor as rent an amount equal to the Fixed
Rental, divided by thirty (30), multiplied by the number of days in the Interim
Period (the “Interim Rent”).  Lessees shall pay the Interim Rent on the Delivery
Date.  All payments by Lessees shall be made by bank wire transfer in
immediately available funds, free of any transmission charges or other charges
of any sort, to the bank account designated by Lessor and in accordance with the
instructions Lessor shall provide from time to time to Lessees.

 

In the event Lessees fail to pay any Fixed Rental within ten (10) days after
their due date, Lessees shall pay, as a late payment charge, in addition to the
amount of such Fixed Rental, interest thereon at the maximum lawful rate or one
half of one percent (.5%) per month, whichever is less, from the date the Fixed
Rental was originally due, until paid.

 

Lessees acknowledge that this is a net lease and agree that Lessees are
obligated to pay all Fixed Rentals hereunder, and that said obligations and the
rights of Lessor in and to such Fixed Rentals, shall be absolute and
unconditional and shall not be subject to any

 

2

--------------------------------------------------------------------------------


 

abatement, reduction, set-off, defense, counter-claim or recoupment, except as
otherwise expressly provided in this Lease.

 

9.                                      Log Books and Records.  Lessees shall,
at all times during the Lease Term, maintain or cause to be maintained and be
responsible for all logs, books, manuals and records (including any computerized
maintenance records and programs) pertaining to the Aircraft, engines, auxiliary
power unit, and other major components and their maintenance during the Lease
Term in accordance with the rules and regulations of the United States Federal
Aviation Administration (“FAA”) and Lessees shall, at the end of the Lease Term,
deliver such records in legible form to Lessor.

 

10.                               Use of Aircraft and Operational Control. 
Lessees acknowledge and agree that the Aircraft shall be operated exclusively
under Part 91 of the Federal Aviation Regulations (“FARs”).  Each Lessee, when
in possession of and using the Aircraft, shall have and retain operational
control of the Aircraft as defined in the applicable FARs (FARs § 1.1 General
Definitions: Operational control, with respect to a flight, means the exercise
of authority over initiating, conducting or terminating a flight) during the
period of such possession and use by such Lessee.  Likewise, for federal tax
purposes, including applicable provisions of the United States Internal Revenue
Code, as amended, and the Regulations and rulings promulgated thereunder, each
Lessee, when in possession of and using the Aircraft, shall have and retain
“possession, command and control” of the Aircraft during the period of such
possession and use by such Lessee.  Each Lessee acknowledges and agrees that it
shall supply duly-qualified, current and properly rated pilots, whose licenses
are in good standing and who meet the requirements established and specified by
the insurance policies required hereunder and by the FAA, and who have attended
and successfully completed the Manufacturer’s approved training course for the
Aircraft.  The pilots shall be under the exclusive command, control and
direction of each Lessee in all phases of each such Lessee’s flights.

 

11.                               Operation and Maintenance Responsibilities of
Lessees.  Lessees shall each bear their share (based upon their respective
utilization of the Aircraft) of all the operating costs, direct/variable and
fixed, including, but not limited to, fuel, insurance premiums, hangar and
storage charges, all the maintenance costs, scheduled and unscheduled, of the
Aircraft and customary and routine refurbishing and modernization costs, if
any.  Without limiting the foregoing, Lessees shall arrange and pay for all
maintenance, work, repairs and inspections, as are required by the Manufacturer,
by Rolls-Royce Deutschland Ltd. & Co. KG (the engine manufacturer) and by the
FAA, and in connection with the intended use and operations of the Aircraft; and
Lessees shall supply or cause to be supplied to Lessor evidence of their
compliance with the maintenance, overhaul and inspection requirements as
submitted to the FAA, pursuant to its regulations, together with copies of
reports of all inspections and periodic summaries of the total airframe hours,
number of landings, total engine hours and cycles.  Lessees, at their sole cost
and expense, further agree to keep the Aircraft: (a) fully operational, duly
certified and in airworthy condition at all times, and maintained in accordance
with the Manufacturer’s recommended inspection program [FARs § 91.409(e) and
(f)]; (b) in compliance with all the required inspections pursuant to the
manufacturers’ maintenance manuals and programs for the Aircraft and its engines
and components, including compliance with the Computerized Maintenance
Management

 

3

--------------------------------------------------------------------------------


 

System (“CMMS”) maintenance tracking system for the Aircraft; (c) in compliance
with all FAA Airworthiness Directives and manufacturers’ Mandatory Service
Bulletins; (d) in mechanical condition adequate to comply with all regulations
of the FAA and any other Federal, state or local governing body, domestic or
foreign, having jurisdiction over the maintenance, use or operation of the
Aircraft; and (e) current and fully paid up under the CorporateCare program
(“CorporateCare”) with respects to the engines, the Honeywell Maintenance
Service Plan (“MSP”) with respect to the auxiliary power unit, the
Manufacturer’s Smart Parts Plus Plan program (“Smart Parts”) with respect to the
airframe and its components and systems, and the CMMS.

 

12.                               Additions and Alterations.  Lessor consents
and agrees that Lessees shall have the right to make, or cause to be made,
customary and routine upgrades, improvements and similar modifications to the
Aircraft and/or its engines or avionics, provided such upgrades, improvements
and similar modifications, as well as any additional accessories, devices or
equipment as may be available from time to time, shall be at Lessees’ sole cost
and expense and in conformity with the specifications and inspections required
or recommended by the manufacturers and the applicable FAA regulations and
directives.  Except for the foregoing, Lessees shall not in any way alter or
modify, or cause to be made alterations or modifications to the Aircraft,
including its engines and avionics, without the prior written consent of Lessor.

 

13.                               Inspection and Reports.  Lessor shall have the
right, but not the duty, to inspect the Aircraft at any reasonable time,
wherever located.  Lessees shall, at any reasonable time, make the Aircraft and
Lessees’ records pertaining to the Aircraft available to Lessor for inspection. 
All such inspections made by Lessor shall be at its sole cost and expense;
provided, however, that, upon the occurrence and continuation of an Event of
Default (as defined in Section 23), Lessees shall be responsible for the cost
and expense of Lessor of any inspection and Lessees shall pay Lessor such amount
promptly upon demand.

 

14.                               Liens.  Lessees will not directly or
indirectly create, incur, assume or suffer to exist any liens on or with respect
to (a) the Aircraft or any part thereof; (b)  Lessor’s title thereto; or (c) any
interest of Lessor (and Lessees will promptly, at their own expense, take such
action as may be necessary to discharge any such lien), except (i) the
respective rights Lessor and Lessees as herein provided, and (ii) liens created
by or caused to be created by Lessor.

 

15.                               Taxes and Tax Indemnities.  Lessees shall pay
to and indemnify Lessor and its members, managers, officers, employees and
agents (collectively, “Indemnitees”) for, and hold each Indemnitee harmless from
and against, any sales, use, excise or aircraft property taxes (except for the
annual property tax assessed by the Los Angeles County Tax Collector with
respect to the Aircraft as a result of the Operating Base of the Aircraft, the
payment of which shall be the sole and exclusive responsibility of Lessor), any
ad valorem, value added, leasing, stamp, landing, airport use or other taxes,
levies, imposts, duties, customs, charges, fees or withholdings of any nature,
together with any penalties, fines, or interest thereon (“Impositions”) arising
out of the transactions contemplated by this Lease or the use of the Aircraft by
Lessees and imposed against any Indemnitee, Lessees or the Aircraft or any part
thereof by any Federal or foreign government, any state, municipal or

 

4

--------------------------------------------------------------------------------


 

local subdivision, any agency or instrumentality thereof or other taxing
authority upon or with respect to the Aircraft or any part thereof or upon the
ownership, delivery, leasing, possession, use, operation, maintenance, storage,
return, transfer or release thereof, or upon the rentals, receipts or earnings
arising therefrom, or upon or with respect to this Lease.  Lessees specifically
acknowledge and accept that should any taxing jurisdiction or authority assess
or levy any sales, use, excise, property or similar taxes as a result of the
lease of the Aircraft to Lessees, the payments of the Fixed Rentals under this
Lease or Lessees’ use of the Aircraft, Lessees shall remit to Lessor all such
taxes together with each Fixed Rental; provided, however, that if such taxes
shall be due and payable at an earlier time as a matter of applicable laws,
rules, regulations, orders, directives, licenses or permits of any governmental
body, instrumentality, agency or authority, Lessees shall remit such taxes to
Lessor at the required time.  Except for the foregoing, in all other cases
Lessees shall have the right to contest any Impositions, provided that
(a) Lessees shall have given to Lessor written notice of any such Impositions,
which notice shall state that such Impositions are being contested by Lessees in
good faith with due diligence and by appropriate proceedings and that Lessees
have agreed to indemnify each Indemnitee against any cost, expense, liability or
loss (including, without limitation, reasonable attorneys’ fees) arising from or
in connection with such contest; (b) in Lessor’s sole judgment, Lessor has
received adequate assurances of payment of such contested Impositions; and
(c) counsel for Lessor shall have determined that the nonpayment of any such
Impositions or the contest of any such payment in such proceedings does not, in
the sole opinion of such counsel, adversely affect the title, property or rights
of Lessor.  In case any report or return is required to be made with respect to
any Impositions, Lessees will either (after notice to Lessor) make such report
or return in such manner as will show the ownership of the Aircraft in Lessor,
and send a copy of such report or return to Lessor or will notify Lessor of such
requirement and make such report or return in such manner as shall be
satisfactory to Lessor.  Lessor agrees to cooperate fully with Lessees in the
preparation of any such report or return.

 

16.                               Insurance.  Lessees shall secure and maintain
in full force and effect, at their sole cost and expense, throughout the Lease
Term insurance policies containing such provisions and with insurance companies
of recognized responsibility, as shall be reasonably satisfactory to Lessor. 
Without limitation to the generality of the foregoing, Lessees shall procure and
maintain (a) aviation liability insurance covering public liability, property
damage and including passenger legal liability, in an amount not less than the
amount set forth on Schedule 1 hereto for any single occurrence; (b) all-risk
aircraft hull and engine insurance (including, without limitation, foreign
object damage insurance) in an amount not less than the amount set forth on
Schedule 1 hereto; (c) breach of warranty insurance; and (d) war risk and allied
perils insurance (including confiscation, appropriation, expropriation,
terrorism and hijacking insurance) in the amounts set forth hereinabove.  The
coverage territory for all the foregoing polices shall be worldwide.  All
insurance policies shall name Lessor, and each Lessee as the named insureds,
with Lessor (as the owner of the Aircraft) as loss payee, and shall provide that
any cancellation or substantial change in coverage shall not be effective as to
Lessor, for thirty (30) days after receipt by Lessor of written notice from such
insurer(s) of such cancellation or change.  All insurance shall insure Lessor’s
interest, regardless of any breach or violation by Lessees of any warranties,
declarations or conditions in such policies, shall include a severability of
interest clause providing that such policy shall operate in the same manner if
there were a separate policy covering each

 

5

--------------------------------------------------------------------------------


 

insured, shall waive any right of set-off against Lessees or Lessor, and shall
waive any rights of subrogation against Lessor.  Such insurance shall be primary
and not be subject to any offset by any other insurance carried by Lessor or any
of Lessees.  Each Lessee hereby appoints Lessor as each Lessee’s
attorney-in-fact to make proof of loss and claim for and to receive payment of
and to execute or endorse all documents, checks or drafts in connection with all
policies of insurance in respect of the Aircraft.  Any expense of adjusting or
collecting insurance proceeds shall be borne by Lessees.  Lessor may, at its
option, apply proceeds of insurance, in whole or in part, to (i) repair or
replace the Aircraft or any part thereof, or (ii) satisfy any obligation of
Lessees to Lessor hereunder.  Any balance remaining shall be retained by Lessor.

 

Annually on the anniversary of the Delivery Date, Lessees shall furnish to
Lessor, a report describing in reasonable detail the insurance then carried and
maintained on the Aircraft and certifying that such insurance complies with the
terms hereof and a certificate of the insurer as to such insurance.  Lessees
shall advise Lessor in writing promptly of any default in the payment of any
premium and of any other act or omission on the part of Lessees which might
invalidate or render unenforceable, in whole or in part, any insurance on the
Aircraft.  In the event Lessees shall fail to maintain insurance as herein
provided, Lessor may, at its option, provide such insurance, and Lessees shall,
upon demand, reimburse forthwith Lessor for the cost thereof.

 

17.                               Loss or Damage.  Lessees shall bear all risk
of loss, theft, confiscation, damage to or destruction of the Aircraft from any
cause whatsoever.  Lessees shall promptly report any of the foregoing
occurrences to the appropriate insurance company or companies, to Lessor, and to
all concerned Federal, state, local or other governmental agencies, and shall
furnish such information and execute such documents as may be necessary or
required for Lessor, and under applicable laws.  Lessees shall cooperate fully
in any investigation of any claim or loss processed by Lessor under the Aircraft
insurance policies.

 

Except as otherwise specifically provided hereinbelow, this Lease shall not
terminate and the obligations of Lessees shall not be affected by reason of any
damage to the Aircraft.  Lessees shall be responsible for any expense of
adjusting or collecting insurance proceeds and for the deductible, if any,
associated with the damage, loss and destruction of the Aircraft, including but
not limited to expenses resulting from foreign object damage.

 

In the event of total loss or destruction of all or substantially all of the
Aircraft, or damage to the Aircraft which causes it to be irreparable in the
opinion of the insurance carrier providing hull coverage pursuant to Section 16,
or in the event of confiscation or seizure of the Aircraft, upon payment of such
claims by the insurance company or companies to Lessor, as the case may be, no
further payments of Fixes Rentals shall be due by Lessees and this Lease shall
automatically terminate.

 

18.                               Indemnification.  Lessees shall indemnify and
save harmless Lessor, its successors and assigns, from and against any and all
loss (including Lessees’ own loss of use), claims (including, without
limitation, claims involving strict or absolute liability in tort, damage,
injury, death, liability and third party claims), demands, costs and expenses of
every nature, including reasonable attorneys’ fees, arising directly or
indirectly from or in

 

6

--------------------------------------------------------------------------------


 

connection with the possession, use, operation, maintenance or storage of the
Aircraft, except when arising from the material default, willful misconduct or
gross negligence of Lessor. Claims attributable to acts or events occurring
before or after the Lease Term or after the Aircraft has been redelivered to
Lessor in accordance with Section 6, shall be excluded from Lessees’ agreement
to indemnify under this Section 18.  Lessees’ obligations under this Section 18
shall survive termination of this Lease and shall remain in effect until all
required indemnity payments have been made by Lessees to Lessor.

 

19.                               Representations, Warranties and Agreements of
Lessor.  Lessor represents, warrants and agrees as follows:

 

(a)                                 Aircraft in Good Order and Repair.  On the
Delivery Date, the Aircraft shall be in an undamaged and airworthy condition
with all systems and avionics functioning properly.  The Aircraft shall be in
full compliance with all FAA Airworthiness Directives and Mandatory Service
Bulletins applicable to the Aircraft and shall have properly kept and updated
maintenance and inspection records, reflecting the current maintenance and
inspection status of the Aircraft, in accordance with all applicable FAA
rules and regulations and the manufacturer’s recommendations.

 

(b)                                 Manufacturers Warranties and Programs.  In
connection with Lessees’ operation and maintenance of the Aircraft during the
Lease Term, Lessor shall allow Lessees to use and benefit from (i) all of the
Manufacturer’s warranties (including the engine manufacturer’s warranties and
other manufacturers’ warranties applicable thereunder), as provided to Lessor in
accordance with Section 15 of the Aircraft Description & Customer Support
Services Manual dated January 1, 2012 (“Product Description”) included in the
Specification and incorporated in the Purchase Agreement and to assist and
process any claims under such warranties, (ii) the initial training programs for
pilots, mechanics and flight attendants as provided under Section 14.3 of the
Product Description, and (iii) the enrollments on CorporateCare, MSP, Smart
Parts and CMMS (all of which shall be the responsibility of Lessees to keep
current and paid up).

 

(c)                                  No Adverse Proceedings.  No action, suit,
or proceeding is currently pending or threatened against Lessor which shall in
any material way affect Lessor’s financial status as of the date hereof, or
impair the execution, delivery, or performance by Lessor of this Lease.

 

(d)                                 Quiet Enjoyment.  During the Lease Term,
Lessor covenants that it shall not, through its own actions or inactions,
interfere in Lessees’ quiet enjoyment of the Aircraft so long as no Event of
Default on the part of Lessees shall have occurred and be continuing.

 

(e)                                  Company Authorization.  Lessor is a limited
liability company, duly organized, validly existing and in good standing under
the laws of Delaware, has all necessary powers to enter into the transaction
contemplated in this Lease and has authorized and approved the lease of the
Aircraft to Lessees.

 

7

--------------------------------------------------------------------------------


 

20.                               Representations, Warranties and Agreements of
Lessees.

 

Each Lessee represents, warrants and agrees as follows:

 

(a)                                 Government Approvals.  No consent or
approval of, giving notice to, registration with, or taking of any other action
in respect of or by, any Federal, state or local governmental authority or
agency (including without limitation, the FAA), or other person is required with
respect to the execution, delivery and performance by each Lessee of this Lease
or the consummation of any of the transactions by each Lessee contemplated
hereby or thereby, or if any such approval, notice, registration or action is
required, it has been duly given or obtained.

 

(b)                                 Lawful Use.  The Aircraft will not be used,
operated, maintained or stored in violation of any law or any rule, regulation
or order of any government authority having jurisdiction (domestic or foreign),
or in violation of any airworthiness certificate, license or registration
relating to the Aircraft or its use, or in violation or breach of any
representation or warranty made with respect to obtaining insurance on the
Aircraft or any term or condition of such insurance policy.  During the Lease
Term, each Lessee shall operate the Aircraft solely under FARs Part 91.

 

(c)                                  Aircraft Location.  The Aircraft will not
be operated or located in any area excluded from coverage by the terms of
insurance or in any recognized or threatened area of hostilities, unless fully
covered to Lessor’s satisfaction by war risk insurance.

 

(d)                                 FAA Filings.  Each Lessee shall take all
steps necessary to preserve and protect Lessor’s U.S. Registration of the
Aircraft.  Lessees shall file or caused to be filed a copy of this Lease with
the appropriate FAA office, in compliance with all applicable laws and
regulations.

 

(e)                                  Identification.  A legible copy of the
Lease shall be kept in the Aircraft at all times.

 

(f)                                   No Adverse Proceedings.  No action, suit,
or proceeding is currently pending or threatened against Lessees, which shall in
any material way affect the financial status of Lessees as of the date hereof,
or impair the execution, delivery, or performance by Lessees of this Lease.

 

(g)                                  Authorizations.  Each Lessee has all the
necessary powers to enter into the transaction contemplated in this Lease and
each has authorized and approved the lease of the Aircraft from Lessor.

 

21.                               Disclaimer of Warranties.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, THE AIRCRAFT IS BEING LEASED BY LESSOR TO LESSEES
HEREUNDER ON AN “AS IS” AND “WHERE IS” BASIS AND WITHOUT ANY REPRESENTATION,
GUARANTEE OR WARRANTY, EXPRESSED OR IMPLIED, OF ANY KIND BEING MADE OR GIVEN BY
LESSOR, ARISING BY LAW OR OTHERWISE, INCLUDING BUT NOT LIMITED TO ANY WARRANTIES
OF

 

8

--------------------------------------------------------------------------------


 

MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.  EACH LESSEE HEREBY WAIVES
ANY CLAIMS, RIGHTS AND REMEDIES (INCLUDING, WITHOUT
LIMITATION, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGE) CAUSED BY THE AIRCRAFT
OR BY THE LOSS OF USE THEREOF BY EACH SUCH LESSEE.

 

22.                               Options to Extend.  Provided Lessees are not
in breach of the terms and conditions of this Lease, each Lessee shall have the
option to extend the term at the end of the initial period for an additional
period of one (1) year, and thereafter for a subsequent additional period of one
(1) year, subject to such Lessee giving written notice to Lessor of the exercise
of each such extension no more than six (6) months and no less than three
(3) months prior to the expiration date of each such period (each a “Renewal
Option”).  All of the terms and conditions of this Lease shall apply to each of
the foregoing extensions.  In the event that a Renewal Option is not exercised,
Lessees expressly acknowledges, consents and agrees that Lessor shall have the
right to market the Aircraft for sale during the last three (3) months of the
relevant period and Lessees shall cooperate with Lessor to schedule showings,
inspections and/or demonstration flights of the Aircraft, provided that the
intended use of the Aircraft by each Lessee shall always have priority over said
rights of Lessor, the intention being that such rights shall be exercised solely
at times and places that will not interfere with use or scheduled use of the
Aircraft by each Lessee.

 

23.                               Events of Default.  The term “Event of
Default”, wherever used herein shall mean any of the following:

 

(a)                           Lessees shall have failed to make payment of a
Fixed Rental within ten (10) days after the same shall become due;

 

(b)                               Lessees shall have failed to maintain at all
times insurance coverage as required by Section 16;

 

(c)                                Lessees shall have breached any of their
representations and warranties and shall have failed to cure same or commence
curing same in good faith following the expiration of thirty (30) days written
notice thereof from Lessor to Lessees;

 

(d)                               Lessees shall have failed to perform or
observe (or cause to be performed and observed) any other obligation, covenant
or agreement required to be performed under this Lease and such failure shall
continue for thirty (30) days after written notice thereof from Lessor to
Lessee; or

 

(e)                                Any of the Lessees becomes insolvent or fails
to pay their debts when due or makes any assignment for the benefit of
creditors, or seeks relief under any bankruptcy law or similar law for the
protection of debtors, or suffers a petition of bankruptcy to be filed against
it or a receiver or trustee appointed for substantially all of their assets, and
such is not removed within sixty (60) days.

 

9

--------------------------------------------------------------------------------


 

24.                               Lessor’s Remedies.

 

(a)                                 Upon the occurrence of any Event of Default,
Lessor may, at its option, exercise any or all remedies available at law or in
equity, including, without limitation, any or all of the following remedies, as
Lessor in its sole discretion shall elect:

 

(i)                                     By notice in writing cancel or terminate
this Lease, whereupon all rights of Lessees to the use of the Aircraft or any
part thereof shall absolutely cease and terminate but Lessees shall remain
liable as hereinafter provided; and thereupon Lessees, if so requested by
Lessor, shall at Lessees’ expense promptly return the Aircraft to Lessor as
required by Section 6, or Lessor, at its option, may enter upon the premises
where the Aircraft is located and take immediate possession of and remove the
Aircraft by summary proceedings or otherwise.  Lessees specifically authorize
Lessor’s entry upon any premises where the Aircraft may be located for the
purpose of a peaceful retaking of the Aircraft, and Lessees shall waive any
cause of action Lessees may have arising therefrom and shall forthwith pay to
Lessor an amount equal to the total accrued and unpaid Fixed Rentals and all
other accrued and unpaid amounts due hereunder, plus any and all losses and
damages incurred or sustained by Lessor by reason of any default by Lessees
under this Lease.

 

(ii)                                  Perform or cause to be performed any
obligation, covenant or agreement of Lessees hereunder.  Lessees agree to pay
all costs and expenses incurred by Lessor for such performance as additional
Fixed Rental hereunder and acknowledge that such performance by Lessor shall not
be deemed to cure said Event of Default.

 

(b)                                 Lessees shall be liable for all costs,
charges and expenses, including reasonable attorneys’ fees and disbursements,
incurred by Lessor by reason of the occurrence of any Event of Default or the
exercise of Lessor’s remedies with respect thereto.

 

(c)                                  No remedy referred to herein is intended to
be exclusive, but each shall be cumulative and in addition to any other remedy
referred to above or otherwise available to Lessor at law or in equity.  No
express or implied waiver by Lessor of any default or Event of Default hereunder
shall in any way be, or be construed to be, a waiver of any future or subsequent
default or Event of Default.  The failure or delay of Lessor in exercising any
rights granted to it hereunder upon any occurrence of any of the contingencies
set forth herein shall not constitute a waiver of any such right upon the
continuation or recurrence of any such contingencies or similar contingencies
and any single or partial exercise of any particular right by Lessor shall not
exhaust the same or constitute a waiver of any other right provided herein.

 

25.                               General Provisions.

 

(a)                                 Broker/Finder Fees.  Each party represents
that it has dealt with no broker or finder in connection with the transaction
contemplated by this Lease and that no broker or other person is entitled to any
commission or finder’s fee in connection therewith.  Lessor and Lessees each
agree to indemnify and hold harmless one another against any loss, liability,
damage, cost, claim or expense incurred by reason of any brokerage commission or
finder’s fee alleged to be payable because of any act, omission or statement of
the indemnifying party.

 

10

--------------------------------------------------------------------------------

 

(b)                                 Costs.  Each party shall pay all of its own
costs and expenses incurred or to be incurred by it in negotiating and preparing
this Lease.

 

(c)                                  Headings.  Sections and other headings and
captions of this Lease are included for convenience only and shall not affect
the construction or interpretation of any of its provisions.

 

(d)                                 Entire Agreement.  This Lease constitutes
the entire agreement among the parties pertaining to the subject matter
contained in it and supersedes all prior and contemporaneous agreements,
representations and understandings of the parties.  No supplement, modification
or amendment of this Lease shall be binding unless executed in writing by all
the parties.  No waiver of any of the provisions of this Lease shall be deemed,
or shall constitute, a waiver of any other provision, whether or not similar,
nor shall any waiver constitute a continuing waiver.  No waiver shall be binding
unless executed in writing by the party making the waiver.

 

(e)                                  Counterparts.  This Lease may be executed
simultaneously in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  The parties may exchange executed copies transmitted by telecopier
or PDF e-mail, provided the executed originals are forwarded by mail or courier.

 

(f)                                   Successors and Assigns.  Lessees shall not
sell, transfer, assign, encumber or, except with Lessor’s prior written consent,
sublet or part with possession of the Aircraft or any of Lessees’ rights under
this Lease.  This Lease shall be binding on, and shall inure to the benefit of,
the parties to it and their respective heirs, legal representatives, successors
and assigns; provided, however, that Lessees may not assign any of their rights
under this Lease.

 

(g)                                  No Third Party Rights.  Nothing in this
Lease whether express or implied, is intended to confer any rights or remedies
under or by reason of this Lease on any persons other than the parties to it and
their respective successors and assigns, nor is anything in this Lease intended
to relieve or discharge the obligation or liability of any third persons to any
party to this Lease, nor shall any provision give any third persons any right of
subrogation or action over against any party to this Lease.

 

(h)                                 Survival.  All representations, warranties,
covenants and agreements of the parties contained in this Lease, or in any
instrument, certificate, exhibit, schedule, or other writing provided for in it,
shall survive the Lease Term.

 

(i)                                     Notices.  All notices or other
communications, which shall or may be given pursuant to this Lease, shall be in
writing and shall be delivered by certified mail or registered mail with postage
prepaid, return receipt requested, by facsimile transmission or by e-mail or by
hand.  Such communication shall be deemed given and received upon dispatch, if
sent by facsimile (provided confirmation of successful transmission is received
by the sending facsimile machine at the time of transmission) or e-mail
(provided a transmission error message is not received by sender), or upon
delivery if hand delivered, or within three (3) days of mailing, if sent by
certified or registered mail, at the addresses of

 

11

--------------------------------------------------------------------------------


 

the parties as set forth in Exhibit “D” attached hereto.  Any address for notice
to a party may be changed at any time by written notice to the other parties.

 

(j)                                    Agreement Negotiated.  The parties to
this Lease are sophisticated and have been represented or had the opportunity to
be represented in connection with the negotiation and performance of this
Lease.  The parties agree that no presumptions relating to the interpretation of
contracts against the drafter of any particular clause should or may be applied
in this case and, therefore, waive their effects.

 

(k)                                 Governing Law.  The validity of this Lease
and the interpretation and performance of all its terms shall be construed and
enforced in accordance with the laws of the State of California, as apply to
contracts that are executed and performed entirely in California.

 

(l)                                     Arbitration.  Any dispute, claim or
controversy of whatever nature arising out of or relating to this Lease or the
breach, termination, enforcement, interpretation or validity thereof, including
the determination of the scope or applicability of this agreement to arbitrate,
shall be determined by arbitration in Los Angeles, California before one neutral
arbitrator.  Such arbitrator shall be an attorney licensed to practice law in
the United States, actively engaged in the practice of law for at least ten
years and having at least five years of experience with and knowledge of
business aviation.  The arbitration shall be administered by JAMS pursuant to
its Comprehensive Arbitration Rule & Procedures.  Judgment on the Award may be
entered in any court having jurisdiction.  This clause shall not preclude
parties from seeking provisional remedies in aid or arbitration from a court of
appropriate jurisdiction, or injunctive relief.

 

(m)                             Partial Invalidity.  If any provision of this
Lease is held invalid or unenforceable by any court of final jurisdiction, it is
the intent of the parties that all other provisions of this Lease be construed
to remain fully valid, enforceable and binding on the parties.

 

26.                                                                              
TRUTH-IN-LEASING.

 

(a)                                 THE AIRCRAFT HAS BEEN MAINTAINED AND
INSPECTED UNDER PART 91 OF THE FEDERAL AVIATION REGULATIONS DURING THE TWELVE
MONTHS PERIOD (OR PORTION THEREOF DURING WHICH THE AIRCRAFT HAS BEEN SUBJECT TO
U.S. REGISTRATION) PRECEDING THE DATE OF EXECUTION OF THIS LEASE AND PRESENTLY
COMPLIES WITH APPLICABLE FAA MAINTENANCE AND INSPECTION REQUIREMENTS FOR
OPERATION TO BE CONDUCTED UNDER THIS LEASE.

 

(b)                                 EACH LESSEE CERTIFIES THAT EACH LESSEE, AND
NOT LESSOR, IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT WHEN SUCH
LESSEE UTILIZES THE AIRCRAFT UNDER THIS LEASE DURING THE LEASE TERM.  EACH
LESSEE FURTHER CERTIFIES THAT EACH LESSEE UNDERSTANDS HIS OR ITS RESPONSIBILITY
FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

 

12

--------------------------------------------------------------------------------


 

(c)                                  EACH LESSEE CERTIFIES THAT THE AIRCRAFT
WILL CONTINUE TO BE MAINTAINED AND INSPECTED UNDER PART 91 OF THE FEDERAL
AVIATION REGULATIONS FOR OPERATIONS TO BE CONDUCTED UNDER THIS LEASE.  EACH
LESSEE UNDERSTANDS THAT AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL
AND THE PERTINENT FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST
FAA FLIGHT STANDARDS DISTRICT OFFICE.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each caused this Aircraft Dry Lease
to be duly executed as of the day and year first written above.

 

LESSOR:

LESSEE:

 

 

MOELIS & COMPANY MANAGER LLC

KENNETH D. MOELIS

 

 

By:

/s/ Ken Moelis

.

 

/s/ Ken Moelis

.

Name:

Ken Moelis

.

 

 

Title:

Managing Member

.

 

 

 

 

 

LESSEE:

 

 

 

MOELIS & COMPANY GROUP LP

 

 

 

By:

/s/ Elizabeth Crain

.

 

 

Name:

Elizabeth Crain

.

 

 

Title:

Chief Operating Officer

.

 

 

 

 

LESSEE:

 

 

 

MOELIS ASSET MANAGEMENT LP

 

 

 

By:

/s/ Osamu Watanabe

.

 

 

Name:

Osamu Watanabe

.

 

 

Title:

General Counsel

.

 

 

14

--------------------------------------------------------------------------------
